Case 9:19-cv-81354-XXXX Document 1 Entered on FLSD Docket 10/03/2019 Page 1 of 21



                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF FLORIDA
                               WEST PALM BEACH DIVISION

                          CASE NO. ________________________________

  BARBARA MANCE,

           Plaintiff,

  vs.

  STRYKER CORPORATION, a
  Michigan corporation,

        Defendant.
  ____________________________________/


                                               COMPLAINT

           Plaintiff, Barbara Mance (Mance), by and through her undersigned counsel, sues

  Defendant, Stryker Corporation (Stryker), and states as follows:

                                     JURISDICTION AND VENUE

           1.      This is an action brought by Mance against Stryker, her former employer, for

  violations of 42 U.S.C. §2000e et seq., Title VII of the Civil Rights Act (Title VII) and Chapter

  760, Florida Statutes, the Florida Civil Rights Act (FCRA).

           2.      This Court has federal question jurisdiction over Mance’s Title VII claims pursuant

  to 28 U.S.C. §1331 as well as pendent jurisdiction over her state law claims pursuant to 28 U.S.C.

  §1367.

           3.      Venue is proper in this jurisdiction where the actions giving rise to the causes of

  action occurred in Palm Beach County, Florida.




                                                       1
                                                   LAW OFFICES
                                            BECKER & POLIAKOFF, P.A.
                          625 N. FLAGLER DRIVE • 7TH FLOOR • WEST PALM BEACH, FL 33401
                                             TELEPHONE (561) 655-5444
Case 9:19-cv-81354-XXXX Document 1 Entered on FLSD Docket 10/03/2019 Page 2 of 21



                                            THE PARTIES

         4.      Mance is an individual over the age of 18 and is a resident of Palm Beach County,

  Florida.

         5.      Stryker is a Michigan corporation which does business throughout the United

  States, including South Florida where Mance lives and performed work on behalf of Stryker.

                                    FACTUAL ALLEGATIONS

         6.      Mance was initially hired by Stryker as an Associate Sales Representative in 2010

  for the South Florida territory reporting directly to Steve Markun who in turn reported directly to

  Derek Mueller.

         7.      Over the years, Mance was promoted to Sales Representative, winning awards and

  promotions for her hard work and dedication. Indeed, throughout most of her tenure, she received

  positive reviews, pay raises and significant bonuses for not only meeting but exceeding her quotas.

         8.      Mance’s direct supervisor during most of her employment and through her

  termination was Derek Mueller (Mueller). Mueller was, at all material times, a Regional Sales

  Manager overseeing the Atlantic/Southeast region.

         9.      Mueller, who directly supervised between five to ten Sales Representatives

  throughout the time he directly supervised Mance, created and condoned a work culture permeated

  with gender bias, discrimination and harassment.

                                 The Subtle Discrimination Begins

         10.     Starting as early as November 2011, Mance began to notice that she was not being

  treated the same as her similarly situated male colleagues and that her sales group, which reported

  to Mueller, was really an all Boys’ Club and that she, as a female, was not welcome.


                                                     2

                                                 LAW OFFICES
                                          BECKER & POLIAKOFF, P.A.
                        625 N. FLAGLER DRIVE • 7TH FLOOR • WEST PALM BEACH, FL 33401
                                           TELEPHONE (561) 655-5444
Case 9:19-cv-81354-XXXX Document 1 Entered on FLSD Docket 10/03/2019 Page 3 of 21



         11.     In particular, the first instance of discrimination occurred when Mueller discussed

  promoting Mance but in doing so suggested taking away her support staff and giving away an

  established and profitable portion of her territory to a male colleague, Brian Lee, claiming he was

  unsure Mance could handle the entire territory (inferring that Lee, a male, with similar tenure to

  Mance, could).

         12.     Similarly situated males were not given territory or support cuts. Fortunately,

  however, Steve Markun, who Mance replaced, fought for her to keep the territory as-is, because

  he informed Mueller it was unfair to give Brian Lee an instant pay increase while limiting Mance’s

  opportunities to achieve quota. Reluctantly, Mueller agreed.

         13.     By December 2011, Steve Markun was promoted to Regional Sales Manager but

  Mance was told by Mueller that Markun would get paid on any sales through January 2012, even

  though she was running the entire territory since November 2011. Mueller also “grand-fathered

  in” a number of capital deals which Markun was to be paid on as long as the deals closed by June

  2012. Similarly situated males were not required to share their commissions.

         14.       During that time, Mueller also requested that Mance complete a daily tracker so

  he could see exactly how Mance spent her time and what opportunities she was working on, while

  other similarly promoted male representatives, Brian Lee and Bert Heath who also reported to

  Mueller, were not required to do so.

         15.     Further, when Mance’s quota was set for 2012, it was set as $1,500,000, which was

  the same quota as Steve Markun, an eight year sales veteran, who Mance replaced.

         16.     Steve Markun is a male and his quota in 2011 was also $1,500,000 the year before

  Mance replaced him. Typically, Mueller awarded territories with “quota breaks” after over-


                                                     3

                                                 LAW OFFICES
                                          BECKER & POLIAKOFF, P.A.
                        625 N. FLAGLER DRIVE • 7TH FLOOR • WEST PALM BEACH, FL 33401
                                           TELEPHONE (561) 655-5444
Case 9:19-cv-81354-XXXX Document 1 Entered on FLSD Docket 10/03/2019 Page 4 of 21



  achievement because of a depleted pipeline. Despite Markun selling $500,000 over quota in 2011,

  no quota break was given to Mance as a Rookie for 2012 with no established business and a

  depleted pipeline.

         17.     Of significance, during Mance’s tenure as a Sales Representative from 2012

  through 2018, Mance absorbed greater quota increases than all other male-run territories within

  Mueller’s region. In one shocking example, Mance had three times the quota increases of both the

  Orlando and Tampa territories combined, both of which were run by men.

                             The Discrimination Becomes More Blatant

         18.     By 2013, Mance’s quota was substantially increased. Now, Mance was required to

  obtain $1,750,000 in revenue for Stryker, which was an increase greater than that of her

  neighboring veteran territories which were run by Bert Health and Brian Lee both men. When

  Mance took the 2012 promotion, both of those territories were either equal (Orlando, $1,500,000)

  or greater than her quota (Tampa, $1,550,000).

         19.     Mance inquired with Mueller about the increase and expressed concern over long

  term sustainability. Mueller dismissed her concerns claiming he could have raised it more, but did

  not. Interestingly, Mance’s quota was increased $50,000 more than the territories run by Bert

  Heath and Brian Lee.

         20.     Despite the quota increase that year, Mance met and exceeded her quota, winning

  the Stryker Rolex Award and breaking all previous historical territory sales records set by veteran

  Steve Markun while he ran the South Florida territory. Yet despite her repeated success, a male,

  Jeff Smith was elected for 2014 President’s Council, not Mance. Mance was told it was because

  Jeff Smith had a longer tenure.


                                                      4

                                                  LAW OFFICES
                                           BECKER & POLIAKOFF, P.A.
                         625 N. FLAGLER DRIVE • 7TH FLOOR • WEST PALM BEACH, FL 33401
                                            TELEPHONE (561) 655-5444
Case 9:19-cv-81354-XXXX Document 1 Entered on FLSD Docket 10/03/2019 Page 5 of 21



         21.     Feeling deflated at the National Sales Meeting in Scottsdale, Arizona, Mance

  approached her mentor Steve Markun, now a Stryker Surgical Regional Sales Manager, telling

  him she felt bullied by Mueller who she felt did not respect her as a woman. In response, Mance

  was told that she needed to start acting like one of the guys, stay up and have a few beers with

  them instead of going back to her room after work activities. Mance explained to Markun, that

  she had no desire to throw back with people who treated her like garbage even if it was playing

  politics and that she was not interested in getting drunk and going to strip clubs like the male

  representatives do at work events.

         22.     On the last day of the National Sales Meeting, Bert Heath showed up at the Regional

  Meeting Event wearing the same clothes he had been wearing the day before. When asked about

  it, Bert Heath commented there was vagina slime on his pants from the strip club to which Mueller

  responded by laughing.

         23.     In 2014, once again, Mance’s quota was increased. This time her quota was raised

  to $2,000,000 – an increase that was significantly more than her similarly situated male

  counterparts. Mance’s territory quota requirement was now equivalent to the entire State of

  Georgia. Previous to Mance, the Georgia territory was always at the highest end of quota demands.

         24.     By February 2014, after receiving an unprofessional email from Brian Lee, which

  copied Mance’s Associate Sales Representative, Curtis Lazar, Mance contacted Mueller

  complaining about the Boys’ Club asking that the inappropriate behavior, differential treatment

  and bullying be stropped. Mueller agreed saying he would address the situation with Brian Lee,

  Craig Moody and Jeff Smith.




                                                     5

                                                 LAW OFFICES
                                          BECKER & POLIAKOFF, P.A.
                        625 N. FLAGLER DRIVE • 7TH FLOOR • WEST PALM BEACH, FL 33401
                                           TELEPHONE (561) 655-5444
Case 9:19-cv-81354-XXXX Document 1 Entered on FLSD Docket 10/03/2019 Page 6 of 21



         25.     Unsure Mueller would follow through, Mance contacted Lisa Kloes, NSE Group

  Marketing Manager, a women’s mentor, complaining about the differential treatment, the all Boys’

  Club and how Mueller not only allowed it, but encouraged it. Ironically, Lisa Kloes directed

  Mance to address it with Mueller, the same person who condoned the unlawful behavior.

         26.      Reluctantly, Mance then called Mueller to complain about her treatment and

  Mueller advised her that he would take care of it, agreeing with Mance that Craig Moody, Brian

  Lee, and Jeff Smith were out of line and that he would address it with each of them but the

  discriminatory all Boys’ Club culture continued.

         27.     Weeks later, Mance attended a product partnership training for Neurologica in

  Boston, Massachusetts where she was harassed by Kiffin Wiggert, a male and former Associate

  Sales Representative that worked under Brian Lee and Bert Health, and ultimately reported to

  Mueller.

         28.     After the incident, Mance emailed Mueller demanding that the culture that was

  promoted and condoned in his region stop. She also inquired if he had confronted Brian Lee, Bert

  Heath and Craig Moody about the harassment as he had promised. He responded that he only

  spoke to one representative about their inappropriate behavior, Craig Moody.

         29.     In spite of the treatment, in 2014, Mance hit her quota with $2,031,643 in annual

  sales for Stryker.

         30.     In 2015, Mance’s quota was raised once again, this time to $2,025,000. Mance’s

  quota remained the same as the entire State of Georgia, which as stated, was a territory that

  historically had a much higher quota than the South Florida territory run by Mance.




                                                     6

                                                 LAW OFFICES
                                          BECKER & POLIAKOFF, P.A.
                        625 N. FLAGLER DRIVE • 7TH FLOOR • WEST PALM BEACH, FL 33401
                                           TELEPHONE (561) 655-5444
Case 9:19-cv-81354-XXXX Document 1 Entered on FLSD Docket 10/03/2019 Page 7 of 21



           31.   In response to the questionable quota increase, Mance confronted Mueller and

  asked how the quota was determined and what accounted for the increase, but Mueller had no

  response claiming only that it was based on a certain “metrics.” Mance’s male counterparts did

  not have similar increases and were given “quota breaks” after a year’s over performance. Mance

  did not experience such a quota break, despite her over-performance in 2014.

           32.   In July 2015, Mance emailed Mueller that she was getting married on October 17,

  2015 and asked for coverage for her territory. Mueller confirmed by sending an email to Mance

  on October 7, 2015 stating that Brian Lee’s Associate Sales Representative, Michael Prieto, would

  be in Mance’s territory to provide clinical needs and coverage for sales evaluations for October

  19-21.

           33.   Mance married on October 17, 2015, taking a mini-moon with her husband four

  days thereafter.

           34.   On October 27, 2015, after returning from her mini-moon, Mance learned that

  Mueller “forgot” to provide Mance the requested coverage for a one-week, Clinical Evaluation at

  Broward General Medical Center that had budgeted $1,500,000 for the execution in December

  2015.

           35.   Since there was no Stryker representative sent to the evaluation, Broward General

  Medical Center subsequently chose to purchase from a competitor.

           36.   Mance also learned that during her brief absence Memorial West Hospital was

  denied clinical support coverage on October 19, 2017, because Mueller sent her scheduled clinical

  support, Michael Prieto, to assist Brian Lee instead of her as previously agreed. Mance was days

  away from finalizing the transaction ($190,000 that would have put her over 2015 quota), but


                                                     7

                                                 LAW OFFICES
                                          BECKER & POLIAKOFF, P.A.
                        625 N. FLAGLER DRIVE • 7TH FLOOR • WEST PALM BEACH, FL 33401
                                           TELEPHONE (561) 655-5444
Case 9:19-cv-81354-XXXX Document 1 Entered on FLSD Docket 10/03/2019 Page 8 of 21



  because of the unreliability of Stryker for emergent brain surgery procedures, Memorial Hospital

  West invited Mance’s competitor, Medtronic, to come in for an evaluation.

            37.   For three years prior, Mance never experienced a competitive threat, but because

  of Mueller’s failures to provide her with the requested coverage, Mance lost two deals that she

  spent significant time developing either one of which would have placed her above quota had they

  closed.

            38.   Mueller was aware that both deals were needed for Mance to reach her quota, as

  per Mance’s and Mueller’s email correspondence on May 4, 2015 confirming such.

            39.   That same day (October 27, 2015 - after learning Mueller did not provide the

  required coverage), Mance reached out to Yanice Piccone in Human Resources to complain about

  Mueller and his actions.

            40.   During the call with Yanice Piccone, Mance complained that she was dealing with

  bullying, gender discrimination, preferential treatment for male representatives who reported to

  Mueller and crazy quota hikes to protect Mueller’s male reports. In response, Yanice Piccone

  suggested that Mance speak with Kevin Geraghty, the Director of Sales.1

            41.   On October 28, 2015, the next day, Mance spoke with Kevin Geraghty and

  discussed the years of gender discrimination, unsubstantiated quota increases, her concerns

  regarding quotas, being passed over for leadership opportunities within Stryker (namely

  President’s Council), the all Boys’ Club culture and the tipping point that Mueller “forgot” to

  provide mandatory clinical support (Michael Prieto) to Broward General Hospital for the first

  Ziehm evaluation nationally, which Mance needed to close to make her quota at the end of the


  1
   Mance later learned that Yanice Piccone and Kevin Geraghty never documented these conversations, which was
  confirmed by Dena Trulove and Julie Winans from Human Resources in April 2016.
                                                        8

                                                    LAW OFFICES
                                             BECKER & POLIAKOFF, P.A.
                           625 N. FLAGLER DRIVE • 7TH FLOOR • WEST PALM BEACH, FL 33401
                                              TELEPHONE (561) 655-5444
Case 9:19-cv-81354-XXXX Document 1 Entered on FLSD Docket 10/03/2019 Page 9 of 21



  year. Additionally, the lack of support for Memorial Hospital West delayed the promised close

  date by months because the competitor was brought in. Kevin Geraghty responded that it was

  “really bad” and that he would speak with Mueller, which he confirmed he did on October 30,

  2015.

          42.    Notwithstanding, Mance lost the Broward General Hospital deal to her competitor

  ($1,500,000), delayed Memorial Hospital West to a competitor ($190,000), and as a result came

  up short by $139,000 for her annual quota.

          43.    This was the first time Mance missed her quota and she was devastated. However,

  her annual sales were still $1,911,000, which was more than the majority of her region, including

  Craig Moody, Tanner Forster, Anthony Ribiero and Callie Burns.

          44.    Of significance, Kevin Geraghty granted Mance a contingency order for her 2015

  quota after Mance attempted to rescue the sales order from Memorial Hospital West. Mance called

  Kevin Geraghty and pleaded her case, because of Kevin Geraghty’s knowledge of what took place

  earlier in October 2015. Kevin Geraghty, in turn, spoke via telephone with the Memorial Hospital

  West CFO, Kevin Corcoran. During their conversation, Kevin Corcoran promised a purchase

  order by February. After the call, Kevin Geraghty mistaking believed the deadline for the purchase

  order was January. As such, at the end of January 2016, Kevin Geraghty demanded the purchase

  order and Kevin Corcoran emailed him that it would not be until February as stated in their prior

  conversation. Kevin Geraghty then backed out the order, stripping Mance of quota achievement

  for 2015. Kevin Corcoran finalized the deal the second week of February, but Mance still missed

  her quota.




                                                     9

                                                 LAW OFFICES
                                          BECKER & POLIAKOFF, P.A.
                        625 N. FLAGLER DRIVE • 7TH FLOOR • WEST PALM BEACH, FL 33401
                                           TELEPHONE (561) 655-5444
Case 9:19-cv-81354-XXXX Document 1 Entered on FLSD Docket 10/03/2019 Page 10 of 21



          45.     In 2016, Mance’s quota was lowered to $1,875,000, which was the result of a

   national quota reduction for Stryker Navigation that all representatives, males and females

   received.

          46.     That year, Mance met her quota and exceeded it, closing out the year with

   $1,912,637 in sales, exceeding her annual quota and earning the second highest sales dollars in

   Mueller’s region.

          47.     That year, however, Craig Moody was chosen for President’s Council despite

   Mance’s longer tenure and higher annual sales.

                       The Discrimination Continues and the Retaliation Begins

          48.     In 2017, Mance’s quota was increased once again and Mance knew it would be

   difficult to make her quota given her depleted pipeline, after years of excessive quota increases,

   and challenges due to the change in Service order credit that was enforced beginning in 2015, with

   the greatest impact on the salesforce for 2017.

          49.     As such, Mance reached out to Mueller and asked him to consider giving her an

   opportunity to add additional accounts to her territory due to the departure of Brian Lee in the

   Tampa territory.

          50.     Mueller denied Mance’s request and gave Bert Heath the entire profitable portion

   of Brian Lee’s former territory. Instead of the opportunity Mance requested, she was given 0% of

   Brian Lee’s prior annual business and only a few scrap accounts that historically never produced

   Navigation Sales and had known financial troubles.

          51.     When other Sale Representatives left, Mueller gave male representatives

   opportunities to hit their quota. Specifically, in 2015, Craig Moody was given over $250,000 in


                                                      10

                                                   LAW OFFICES
                                            BECKER & POLIAKOFF, P.A.
                          625 N. FLAGLER DRIVE • 7TH FLOOR • WEST PALM BEACH, FL 33401
                                             TELEPHONE (561) 655-5444
Case 9:19-cv-81354-XXXX Document 1 Entered on FLSD Docket 10/03/2019 Page 11 of 21



   annual residual Navigation business from a portion of Tennessee territory (Knoxville) just to help

   him out, which included an additional headcount. That same year (2015), Mueller also stole

   headcount from female representative, Callie Burns, to assist Craig Moody in hitting his quota.

   The following year, in 2016, Scott Fendler, who ran the Georgia territory, was given the greater

   part of Tennessee to increase his earnings. These opportunities, which were provided to Mance’s

   male colleagues and not her, not only provided the male Sales Representatives with instant residual

   business to hit their quota, but also additional support personnel to provide their accounts with

   mandatory clinical support, allowing the representatives to sell more. Mance, a female, was not

   afforded with such opportunities.

          52.     Following his 2017 quota decision for Mance and the denial of the opportunity for

   growth with the departure of Brian Lee, Mueller requested a meeting with Mance and Kevin

   Geraghty.    Feeling uncomfortable, Mance declined and contacted Julie Winans from Stryker’s

   Human Resources Department.

          53.     Julie Winans suggested a meeting with Mance, Mueller and Kevin Geraghty to

   discuss Mance’s concerns. Again, Mance declined saying it was inappropriate for her to address

   her continued concerns with Mueller directly because he not only created the culture of gender

   discrimination but continued to condone it. Julie Winans then suggested Mance meet only with

   Kevin Geraghty to discuss her concerns regarding the gender discrimination.

          54.     As such, Mance met with Kevin Geraghty on February 2, 2017.

          55.     During the meeting, Mance discussed the years of unfair quota increases versus her

   male counterparts, preferential treatment of males over females, bullying, harassment, the

   inappropriate environment (where she was forced every year at her regional sales meetings with


                                                     11

                                                  LAW OFFICES
                                           BECKER & POLIAKOFF, P.A.
                         625 N. FLAGLER DRIVE • 7TH FLOOR • WEST PALM BEACH, FL 33401
                                            TELEPHONE (561) 655-5444
Case 9:19-cv-81354-XXXX Document 1 Entered on FLSD Docket 10/03/2019 Page 12 of 21



   the Atlantic/Southeast region team to share a home rented by Mueller with her male colleagues

   where her male colleagues drank excessively and brought back women to the home to have sex),

   repeatedly being passed up for leadership opportunities (Presidents Council), and gender

   discrimination towards her and other female colleagues from Mueller.

          56.     Kevin Geraghty seemed understanding, promised a change in Mueller’s behavior

   and stated that he would discuss these issues with Mueller one-on-one to correct his unlawful

   behavior. Kevin Geraghty promised a follow up telephone call with Mance and Mueller to discuss

   change moving forward after he spoke with Mueller.

          57.     The next day, on February 3, 2017, Mance received a telephone conference call

   invite for Mance, Kevin Geraghty and Mueller, which occurred the same day.

          58.     On the conference call, Mueller defended his discriminatory behaviors and

   demanded that Mance admit that he never discriminated against her or any other woman. Mance

   declined because it was not true.

          59.     In response, Mueller became very angry and demanded that Mance put in writing

   to him via email a list of his discriminatory treatment.

          60.     Shocked by the conference call and fearing retaliation, Mance contacted Julie

   Winans via email and detailed the conference call that took place on February 3, 2017.

          61.     In the email, Mance protested that it was unfair that she complained about the

   ongoing gender discrimination and now was being retaliated against by Mueller who demanded

   she rescind her statements.

          62.     Julie Winans then called Mance and apologized for the handling of the conference

   call and told her that going forward all sensitive matters (quota, territory changes, support staff,


                                                      12

                                                   LAW OFFICES
                                            BECKER & POLIAKOFF, P.A.
                          625 N. FLAGLER DRIVE • 7TH FLOOR • WEST PALM BEACH, FL 33401
                                             TELEPHONE (561) 655-5444
Case 9:19-cv-81354-XXXX Document 1 Entered on FLSD Docket 10/03/2019 Page 13 of 21



   etc.) would go through Kevin Geraghty directly and not Mueller. However, there would be no

   adjustments to the 2017 territory expansion which would have provided Mance with the

   opportunity to make her quota.

          63.     Shortly thereafter, Kevin Geraghty moved into a different position within Stryker

   and the promises made regarding his oversight never occurred.

          64.     While Mance tried to make the sales required to meet her 2017 quota, she lacked

   the support staff she needed due to absences of her staff for medical and other reasons. When

   Mance requested additional fill-in staff from Mueller to cover mandatory clinical needs to allow

   her to sell, Mueller knowing Mance would have trouble meeting her quota without the help,

   repeatedly declined. With a heavily depleted pipeline for 2017, Mance missed her quota by

   $621,045 but still generated sales for Stryker in the amount of $1,243,955.

          65.     As a result, on February 7, 2018, Mance was placed on a Performance Improvement

   Plan (PIP) for missing her quota in 2015 and 2017, even though Mance not only met but exceeded

   her quota in 2016.

          66.     The PIP specifically stated that it was an opportunity for Mance to improve her

   performance and that Stryker stood by her to help her in any way it could so that her PIP could be

   successfully concluded, but that never happened.

          67.     The PIP took effect on February 6, 2018, and lasted through June 30, 2018. While

   Stryker received the right to shorten the PIP if Mance was not making an effort to improve her

   performance, it also gave Stryker the right to extend the PIP if she was showing substantial

   progress towards successful completion.




                                                     13

                                                  LAW OFFICES
                                           BECKER & POLIAKOFF, P.A.
                         625 N. FLAGLER DRIVE • 7TH FLOOR • WEST PALM BEACH, FL 33401
                                            TELEPHONE (561) 655-5444
Case 9:19-cv-81354-XXXX Document 1 Entered on FLSD Docket 10/03/2019 Page 14 of 21



          68.     Further, Mance was required to achieve a minimum of 80% of her quota ($820,000)

   by June 30, 2018.

          69.     Mance’s PIP was far more aggressive than any PIP given to any similarly situated

   male Sales Representative, including male Sales Representatives in other regions.

          70.     Specifically, Tanner Forster, a male who also reported to Mueller, missed his quota

   twice and Mueller issued him a verbal PIP stating that he was required to meet 50% PTQ by June

   30, 2018, or Mueller would place him on a written PIP. Tanner Forster did not meet those

   requirements by June 30, 2018 and was not placed on a written PIP.

          71.     For reasons that can only be explained by discrimination and retaliation, 2018 was

   the only year Stryker claimed its policy was to make PIPs mandatory where a Sales Representative

   missed their quota in two years even if those years were not consecutive. That said, in all years,

   Regional Managers such as Mueller always maintained discretion in how PIPs were administered.

          72.     Feeling that she continued to be discriminated and now retaliated against by

   Mueller, Mance scheduled a conference call with Julie Winans and Lisa Rudnick in Human

   Resources on February 9, 2018, prior to signing the PIP to ensure all PIP numbers were accurate

   due to the aggressive nature.

          73.     During the telephone call, Mance voiced her concern that Mueller had discretion

   over her PIP despite Stryker’s previous promises that Mueller would hold no such control. Julie

   Winans dismissed the concerns and ensured all numbers were valid according to the new 2018

   matrix created by Mueller, and the PIP was in place to help her.

          74.     On June 5, 2018, Mueller sent an email to the Sales Representatives in his region

   wishing Bert Heath a happy birthday, which included a photo of a birthday cake with a penis


                                                     14

                                                  LAW OFFICES
                                           BECKER & POLIAKOFF, P.A.
                         625 N. FLAGLER DRIVE • 7TH FLOOR • WEST PALM BEACH, FL 33401
                                            TELEPHONE (561) 655-5444
Case 9:19-cv-81354-XXXX Document 1 Entered on FLSD Docket 10/03/2019 Page 15 of 21



   candle.

             75.   Unbeknownst to Mance at the time, Lisa Rudnick spoke with Steve Markun earlier

   that month at a corporate meeting where Steve Markun voiced his concerns over Mance’s

   treatment, discrimination and retaliation by Mueller. Lisa Rudnick stated that while she had

   observed inappropriate behavior with Sales Representatives from Mueller’s region and she

   “smelled a rat,” she could not help Mance unless Mance achieved her PIP goals.

             76.   Upon learning about the conversation between Lisa Rudnick and Steve Markun,

   Mance scheduled a telephone call with Lisa Rudnick on June 22, 2018.

             77.   During the call, Mance inquired about Lisa Rudnick’s knowledge of previous

   complaints and she stated she “had no context.” Lisa Rudnick instructed Mance to attain PIP goals

   and after they would discuss why Mueller was unfit to manage Mance moving forward.

             78.   Despite the aggressive nature, Mance continued to work hard and was on track to

   successfully complete her PIP.

             79.   On June 29, 2018, Mance forwarded an email correspondence from Susan Takacs

   (COO of Physicians Regional Medical Center) to Mueller, Lisa Rudnick, Lisa Kloes, Jim Marucci

   (General Manager), and John Bowencamp (Sales Director) to advise them of a pending purchase

   order that would be released within days for $397,000, which would result in Mance attaining her

   PIP goal and quota for the year.

             80.   On June 30, 2018, in a last attempt to be heard, Mance forwarded Lisa Rudnick an

   email that she had initially sent to Julie Winans in February 2017, outlining the years of complaints,

   discrimination and retaliation. Because Rudnick had previously said she had “no context,” Mance

   urged Lisa Rudnick to do her own due diligence and investigate prior to any decision being made


                                                      15

                                                   LAW OFFICES
                                            BECKER & POLIAKOFF, P.A.
                          625 N. FLAGLER DRIVE • 7TH FLOOR • WEST PALM BEACH, FL 33401
                                             TELEPHONE (561) 655-5444
Case 9:19-cv-81354-XXXX Document 1 Entered on FLSD Docket 10/03/2019 Page 16 of 21



   to terminate Mance’s employment.

          81.       Unfortunately, Lisa Rudnick and Stryker leadership did not respond and instead

   Mance was terminated on July 3, 2018.

          82.       Ultimately, the deal from Physicians Regional Medical Center was received weeks

   later in July 2018. Mance received no commissions for the deal. Instead Alec Bleacher, a less

   qualified male who replaced Mance, received the entire commission ($47,640) and quota credit

   ($397,000) for the deal despite not even taking the position until August 2018.

          83.       Ironically, Mueller who once allegedly granted Mance a contingency order in 2015

   to help her meet her quota, was no longer willing to give her the same opportunity given Mance’s

   complaints about him, his unethical failings as a manager and his unwillingness to treat male and

   female Sales Representatives the same.

          84.       While Stryker claimed at the time Mance’s termination was solely due to her failure

   to meet 80% of her quota by June 30, 2018, Mueller later admitted that the firing of Mance was

   not due to performance, but rather “personal reasons.”

          85.       Specifically, while Mueller was conducting an interview with Chris Mokhiber in

   April 2019 for the vacant Orlando/Tampa territory, Mueller disclosed that he fired Mance because

   he did not “see eye to eye with her.”

          86.       Indeed, Mance was terminated in retaliation for complaining about Mueller and his

   failure to prevent gender bias and discrimination.

          87.       By the end of 2018, the South Florida territory achieved over $2,400,000 in sales,

   all forecasted and budgeted projects that Mance secured and relayed to Stryker leadership prior to

   her departure.


                                                       16

                                                    LAW OFFICES
                                             BECKER & POLIAKOFF, P.A.
                           625 N. FLAGLER DRIVE • 7TH FLOOR • WEST PALM BEACH, FL 33401
                                              TELEPHONE (561) 655-5444
Case 9:19-cv-81354-XXXX Document 1 Entered on FLSD Docket 10/03/2019 Page 17 of 21



           88.     That year, the South Florida territory set new records because of Mance’s efforts,

   and Alec Bleacher received Rookie of the Year and Master Achiever.

           89.     As a result of Stryker’s unlawful actions, Mance has hired the law firm of Becker

   & Poliakoff, P.A., and has agreed to pay it all reasonable attorneys’ fees and costs incurred by it

   for rendering services on her behalf.

           90.     All conditions precedent have been performed, occurred or have been waived.

                                                  COUNT I
                                  Title VII and FCRA - Gender Discrimination

           91.     Mance re-alleges and re-affirms the allegations contained in paragraphs 1 through

   90 as if fully set forth herein.

           92.     This is an action against Stryker for gender discrimination pursuant to Title VII and

   the FCRA.

           93.     Mance is a female and is therefore a member of a protected class.

           94.     Mance was qualified for the position(s) she held while employed by Stryker.

           95.     She was treated adversely by Mueller and ultimately terminated from her

   employment after complaining to Stryker about the gender discrimination and bias of which she

   suffered by Mueller and others.

           96.     Specifically, Stryker took action or allowed action to be taken against Mance

   because she is female. During Mance’s employment with Stryker, she was harassed and treated

   differently than her similarly situated male colleagues with no action taken by Stryker to prevent

   or otherwise correct the known problem. Then after repeated notice of gender based harassment

   and other forms of discrimination described herein, Stryker took no action and caused additional

   harassment, discrimination and harm to Mance, including without limitation her termination.
                                                       17

                                                    LAW OFFICES
                                             BECKER & POLIAKOFF, P.A.
                           625 N. FLAGLER DRIVE • 7TH FLOOR • WEST PALM BEACH, FL 33401
                                              TELEPHONE (561) 655-5444
Case 9:19-cv-81354-XXXX Document 1 Entered on FLSD Docket 10/03/2019 Page 18 of 21



             97.    Indeed, Mance was treated less favorably than her similarly situated male

   colleagues.

             98.    Stryker knew or should have known of the sex/gender discrimination perpetuated

   and condoned against Mance and failed to take prompt, adequate and remedial action or took no

   action at all to prevent the unlawful abuses to Mance. The events set forth herein, at least in part,

   ultimately resulted in Mance’s termination.

             99.    Stryker knowingly condoned and ratified the discrimination.

             100.   The discrimination complained of herein, affected a term, condition or privilege of

   Mance’s continued employment with Stryker.

             101.   Stryker’s conduct and failures constitute intentional discrimination and unlawful

   employment practices based on gender/sex in violation of state and federal laws applicable to this

   action.

             102.   As a direct and proximate result of Stryker’s conduct described herein, Mance has

   suffered emotional distress, mental pain and suffering, past and future pecuniary losses,

   inconvenience, mental anguish, loss of enjoyment of life and other non-pecuniary losses, along

   with lost back and front pay, interest on pay, benefits, bonuses, commissions, and other tangible

   and intangible damages. These damages occurred in the past, yet are permanent and continuing.

                                                    COUNT II
                                        Title VII and FCRA – Retaliation

             103.   Mance re-alleges and re-affirms the allegations contained in paragraphs 1 through

   90 as if fully set forth herein.

             104.   Stryker is an employer as that term is defined under the applicable statutes

   referenced herein.
                                                       18

                                                    LAW OFFICES
                                             BECKER & POLIAKOFF, P.A.
                           625 N. FLAGLER DRIVE • 7TH FLOOR • WEST PALM BEACH, FL 33401
                                              TELEPHONE (561) 655-5444
Case 9:19-cv-81354-XXXX Document 1 Entered on FLSD Docket 10/03/2019 Page 19 of 21



          105.    The foregoing allegations establish a cause of action for unlawful retaliation after

   Mance continually reported unlawful employment practices adversely affecting her and her

   employment with Stryker under 42 U.S.C. §2000e et seq., Title VII of the Civil Rights Act and

   Chapter 760, Florida Statutes, the Florida Civil Rights Act.

          106.    The above described allegations by Stryker were purposeful.

          107.    Mance engaged in protected activity numerous times throughout her employment

   with Stryker when she complained to management and Stryker’s Human Resources Department

   about the gender discrimination and specifically the discrimination by her supervisor Mueller.

          108.    After complaining to Stryker, Mance was given increased quotas which Mueller

   knew she could never obtain, refused to provide her with additional support and opportunities,

   placed her on a PIP and ultimately terminated her employment as a result of her complaints.

          109.    Indeed, Mance’s protected activity is causally related to the adverse employment

   actions of which she suffered and her ultimate termination in that all adverse employment actions

   were made, initiated or involved Mueller and Mance’s termination occurred days after her last

   complaint of discriminatory treatment by Mueller.

          110.    Further, while Stryker may claim it had a legitimate non-retaliatory reason for

   Mance’s termination, the same is not worthy of belief because Mueller later admitted he terminated

   her for “personal reasons” and because he did not see “eye to eye with her.”

          111.    As a direct and proximate result of the foregoing unlawful acts and omissions,

   Mance has suffered mental anguish, emotional distress, expense, loss of benefits, embarrassment,

   humiliation, damages to her reputation, illness, lost wages, loss of capacity for the enjoyment of

   life, and other tangible and intangible damages. These damages occurred in the past, yet are


                                                     19

                                                  LAW OFFICES
                                           BECKER & POLIAKOFF, P.A.
                         625 N. FLAGLER DRIVE • 7TH FLOOR • WEST PALM BEACH, FL 33401
                                            TELEPHONE (561) 655-5444
Case 9:19-cv-81354-XXXX Document 1 Entered on FLSD Docket 10/03/2019 Page 20 of 21



   permanent and continuing.



                                         PRAYER FOR RELIEF

          WHEREFORE, Mance prays for the following relief:

                    (a)   that process issue and this Court take jurisdiction over this case;

                    (b)   that this Court grant equitable relief against Stryker under the applicable

   counts set forth above, mandating Stryker’s compliance with the laws enumerated herein and

   providing other equitable relief to Mance;

                    (c)   enter judgment against Stryker and in favor of Mance awarding her damages

   from Stryker for its violations of the law as stated herein as well as interest;

                    (d)   enter judgment against Stryker and in favor of Mance permanently

   enjoining Stryker from future violations of the laws stated herein;

                    (e)   enter judgment against Stryker and in favor of Mance awarding Mance her

   attorneys’ fees and costs; and

                    (f)   grant all such further relief as deemed just and proper under the

   circumstances.




                                                      20

                                                   LAW OFFICES
                                            BECKER & POLIAKOFF, P.A.
                          625 N. FLAGLER DRIVE • 7TH FLOOR • WEST PALM BEACH, FL 33401
                                             TELEPHONE (561) 655-5444
Case 9:19-cv-81354-XXXX Document 1 Entered on FLSD Docket 10/03/2019 Page 21 of 21




                                    DEMAND FOR JURY TRIAL

           Mance demands a trial by jury against Stryker on all issues so triable.

           Respectfully submitted this 3rd day of October 2019.

                                                  BECKER & POLIAKOFF, P.A.
                                                  Counsel for Plaintiff, Barbara Mance
                                                  625 N. Flagler Drive, 7th Floor
                                                  West Palm Beach, FL 33401
                                                  Tel: (561) 655-5444
                                                  Fax: (561) 832-8987
                                                  Email: jdokovna@beckerlawyers.com
                                                  Alt. Email: bmichenfelder@beckerlawyers.com

                                                  By: /s/ Jamie B. Dokovna
                                                          Jamie B. Dokovna, Esq.
                                                          Florida Bar No. 592722


   ACTIVE: 12817597_5




                                                     21

                                                  LAW OFFICES
                                           BECKER & POLIAKOFF, P.A.
                         625 N. FLAGLER DRIVE • 7TH FLOOR • WEST PALM BEACH, FL 33401
                                            TELEPHONE (561) 655-5444
